Trippe, Judge.
This case was not argued before this Court, and as the sole ground in the motion for a new trial is that the verdict is against law and evidence, we have searched the record to ascertain if the verdict was.authorized by the evidence. There can be no doubt that the testimony justifies the granting a total divorce, under the law, if the jury thought it proper so to find. It was in proof that the land in the schedule was the property of the wife at the time of filing the libel, and the jury gave it to her and the children. It was not -wrong to allow the wife to keep what was already hers, when the husband had proved himself unworthy of her. As to the interest given to the children, that was a matter for the wife to complain of, if anybody could complain. The husband, in this ease, cannot object that the children were let in to share their mother’s property. It appeared from the Avife’s testimony that she was willing for her husband to have a portion. This she stated herself. But the jury would not be as liberal to him as she said she was willing to be, and we do not think they were wrong. It might be a question whether they could *303have given a part of the wife’s property to the husband. By her consent, probably, all difficulty could have been avoided. But the jury did not feel justified in so doing. Under the evidence showing such cruelty and drunkenness, no one lias a right to complain that the wife’s land was secured to her and their children.
Judgment affirmed.